Citation Nr: 0916128	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  03-03 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
dental trauma.

2.  Entitlement to service connection for a back disorder. 

3.  Entitlement to an effective date prior to April 1, 2004, 
for nonservice-connected pension prior to April 1, 2004.

4.  Entitlement to an increased initial rating greater than 
30 percent from March 29, 1999, and greater than 50 percent 
from May 11, 2001, for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  
The Veteran attended a videoconference hearing before the 
undersigned in March 2009.  

The RO treated the Veteran's claim for service connection for 
a back disorder as one to reopen a previously denied claim.  
The Veteran's claim for service connection for a back 
disorder was originally denied in a rating decision mailed 
February 15, 2002.  The Veteran filed a timely notice of 
disagreement (NOD) and a statement of the case (SOC) was 
issued in July 2002.  However, the cover letter to the SOC 
has the original mailing date crossed out and a handwritten 
note stating "resent 2/11/03[.]"  The Board must assume 
that the SOC was not sent until February 2003, which would 
render timely the substantive appeal received March 18, 2003.  
See 38 C.F.R. §  20.302 (2008).  As such, the appeal for 
service connection for a back disorder is from the February 
2002 rating decision.


In the December 2007 decision, the RO granted service 
connection for PTSD and established a 50 percent disability 
evaluation.  The Veteran filed a notice of disagreement as to 
that decision in May 2008. The RO continued its denial of an 
increased rating for PTSD in a decision of October 2008. The 
Veteran did not withdraw his claim and a statement of the 
case has not been issued.

The issues of service connection for a back disorder, new and 
material evidence to reopen a claim for service connection 
for a dental disorder, and PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center in Washington, DC.


FINDING OF FACT

The Veteran filed a claim for nonservice-connected pension 
benefits on July 23, 2001, and timely appealed a February 
2002 rating decision which denied that benefit.


CONCLUSION OF LAW

The criteria for an effective date of July 23, 2001, for the 
award of nonservice-connected pension benefits have been met.  
38 U.S.C.A. §§ 5103, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.155, 3.159, 3.400 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

1.  Duty to Notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the Veteran in December 2005 that fully addressed all 
notice elements.  The letter informed him of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.   Dingess, supra; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  The appellant bears the burden of 
demonstrating any prejudice from defective notice with 
respect to the downstream elements.  Goodwin v. Peake, 22 
Vet.App. 128 (2008).  That burden has not been met in this 
case.

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).

2.  Duty to Assist

In addition, the duty to assist the Veteran to develop the 
claim is fulfilled.  VA has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting 
the Veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the Veteran 
has submitted VA treatment records.  The Veteran was afforded 
multiple VA medical examinations.  Although it appears some 
treatment records and Social Security Administration (SSA) 
records may be outstanding, the Board finds that it is 
unnecessary to obtain these records as they would not be 
relevant to the claim for an earlier effective date.  The 
information needed to make this determination is already in 
the claims file. 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The record establishes the Veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the Veteran and the duty 
to assist the Veteran are met.

Effective Date

The effective date of an award of VA notice for VA disability 
pension shall be fixed in accordance with the facts of, but 
shall not be earlier than the date entitlement arose.  38 
C.F.R. § 3.400 (b).  For a claim received on or after October 
1, 1984, except as provided by (b) (1) (ii) (b) of this 
section, the date of receipt of the claim is the effective 
date.  38 C.F.R. § 3.400 (b) (1) (ii).

The "date of receipt" is defined as the date on which a 
claim, information or evidence was received by VA.  38 C.F.R. 
§ 3.1 (r) (2008).  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought. 38 C.F.R. § 3.155 
(2008).

The Veteran filed his original claim for nonservice-connected 
pension on July 23, 2001; he argues that this date should be 
the effective date for the grant of nonservice-connected 
benefits.  That claim included a statement that he was 
seeking nonservice-connected pension  and a VA Form 21-526, 
the Veteran's Application for Compensation and Pension  That 
claim was denied in the February 2002 rating decision 
discussed in the introduction.  As the Board stated above, 
the Veteran filed a timely NOD with that decision.  However, 
no SOC was ever issued.  On August 6, 2004, VA advised the 
Veteran that nonservice-connected pension was granted 
effective April 1, 2004.  As the original claim was still 
open when pension was eventually granted in August 2004, the 
proper effective date would be July 23, 2001, the date that 
claim was first filed.  

Additionally, the Board notes that the nonservice-connected 
pension benefits were denied in February 2002 because the 
Veteran did not meet the required percentages enumerated 
under 38 C.F.R. §§ 4.17, and 4.16.  In a rating decision of 
December 2008, the RO granted service connection for PTSD and 
awarded a 50 percent rating from May 11, 2001.  The Veteran 
theoretically meets the required percentages for nonservice-
connected pension benefits from that point forward, but for 
the fact that his claim was received by the RO after that 
date.  As noted above, the proper effective date would be 
July 23, 2001, the date that claim was first filed.

There is no evidence that the Veteran filed a claim for 
nonservice-connected pension, either informal or formal, 
prior to July 23, 2001.  The claims file contains various 
correspondences from the Veteran, but none of these reference 
nonservice-connected pension.  For example, a September 2000 
statement discusses the Veteran's post-traumatic stress 
disorder.  Without an earlier claim, the Veteran is not 
entitled to an effective date earlier than July 23, 2001, 
unless the exception discussed below applies to the Veteran's 
claim.

The exception to this rule provides an earlier effective date 
if, within one year from the date on which the Veteran first 
became permanently and totally disabled, he files a claim for 
a retroactive award and establishes that a physical or mental 
disability, which was the not the result of his own willful 
misconduct, was so incapacitating that it prevented him from 
filing a disability pension claim for at least the first 30 
days immediately following the date on which he became 
permanently and totally disabled, the disability pension may 
be effective from the date of receipt of the claim or the 
date on which the Veteran became permanently and totally 
disabled, whichever is to the advantage of the Veteran.  
While rating board judgment must be applied to the facts and 
circumstances of each case, extensive hospitalization will 
generally qualify as sufficiently incapacitating to prevent 
the filing of a claim.  For the purposes of this 
subparagraph, the presumptive provisions of 3.342 (a) do not 
apply.  38 C.F.R. § 3.400 (b) (1) (ii) (B) (2008).

Here, the Veteran has not provided evidence that he was so 
incapacitated that he could not file a claim immediately 
following the date on which he became permanently and totally 
disabled.  In fact, at the March 2009 hearing the Veteran 
explained that had been unable to work since the 1980s but 
did not identify a specific date of incapacitation that would 
render him unable to file a claim.  The Veteran is not 
entitled to an earlier effective date under 38 C.F.R. § 
3.400.

The preponderance of the evidence is against an effective 
date prior to July 23, 2001.  Because the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more 
favorable result.  Therefore, the Veteran is granted an 
earlier effective date of July 23, 2001, for the grant of 
nonservice-connected pension and a permanent and total 
disability rating.


ORDER

An earlier effective date of July 23, 2001, for the grant of 
nonservice-connected pension is granted.


REMAND

As was described in the Introduction, the Veteran 
specifically disagreed with the RO's December 2007 initial 
rating for PSTD in his May 2008 statement.  In Manlincon v. 
West, 12 Vet. App. 238 (1999), the United States Court of 
Appeals for Veterans Claims held that in these circumstances, 
where a notice of disagreement is filed but a SOC has not 
been issued, the Board must remand the claims to the agency 
of original jurisdiction so that a SOC may be issued.  

With regards to the appeal to reopen the claim for service 
connection for a dental disorder, there are outstanding 
medical records which may be sufficient evidence to reopen 
the Veteran's claim.  The claim was previously denied because 
there was no evidence of trauma in service.  However, the 
Veteran reported at the March 2009 hearing that he was seen 
for the alleged in service trauma in 1969 and 1970, 
immediately following service, either from a private provider 
to whom he was referred by VA or at the VA medical facility 
in Biloxi, Mississippi.

With regards to the appeal for service connection for a back 
disorder, there are outstanding medical records.  The Veteran 
reported at the March 2009 hearing that he was treated at VA 
medical facilities in Biloxi, Mississippi, and Montgomery, 
Alabama, in 1972.  He also reported that he receives current 
treatment at the VA medical facility in Montgomery, Alabama.

In addition, the Board notes that the Veteran applied for SSA 
disability benefits.  He claims that these benefits were 
granted, but a VA printout shows they were denied.  Either 
way, the records used to make that determination should be 
associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's complete VA treatment 
records should be obtained, including:
*	Current records from Montgomery, 
Alabama.
*	1972 records from Montgomery, 
Alabama.
*	1969 to 1972 records from Biloxi, 
Mississippi.
Evidence of attempts to obtain these 
records should be associated with the 
claims file.

2.  The Veteran's SSA disability 
benefits records should be obtained.  
Evidence of attempts to obtain these 
records should be associated with the 
claims file.

3.  A SOC should be issued per 
Manlincon.  The Veteran should be 
apprised of his appeal rights. As to any 
other claim in appellate status, RO/AMC 
should provide the Veteran and his 
representative with a statement of the 
case and allow an appropriate period of 
time for response. The case should then 
be returned to the Board for further 
consideration, if otherwise in order.

4.  After completing the above action, 
the claims should be readjudicated.  If 
the claims remain denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


